Case 2:19-cv-14723-MCA-LDW Document 32 Filed 01/28/20 Page 1 of 2 PageID: 452
Case 2:19-cv-14723-MCA-LDW Document 31 Filed 01/24/20 Page 1 of 2 PagelD: 450




 Mitchell M. Breit. Esq.                            Eric F. Gladbach, Esq.
 SIMMONS HANLY CONROY                               KING & SPALDING LLP
 112 Madison Avenue                                 1185 Avenue of the Americas
 New York, New York 100 16-7416                     New York, New York 10036
 Telephone: (212) 784-6400                          Tel: (212) 205-2206
 Facsimile: (212) 213-5949                          Fax: (212) 205-2222
 mbreit(&simmonsfirrn.corn
                                                    Stephen B. Devcrcaux, Esq. (pro hac vice)
 Gregory F. Coleman (pro hoc vice)                  Madison H. Kitchens, Fsq. (pro hac vice)
 Mark F. Silvey (pro hoc vice)                      KING & SPALDING LLP
 Adam A. Edwards (pro hoc vice)                     1180 Peachtree Street NE
 GREG COLEMAN LAW PC                                Atlanta, Georgia 30309
 First Tennessee Plaza                              Tel: (404) 572-4735
 800 S. Gay Street, Suite 1100                      Fax: (404) 572-5100
 Knoxville, TN 37929
 Telephone: (865) 247-0080                          A ttorneys for Defendants
 Facsimile: (865) 522-0049                          MERCEDES-BENZ USA, LLC and
 greg(2gregcoleman1aw.com                           DAIMLER AG
 mark(i4gregcolemanlaw. com
 adamgregco1emanlaw. com

 Attorneys for Plaintff
 LEIKA D UMOND


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY
 LEIKA DUMOND on behalf of herself and
 all others similarly situated.

                           Plaintiff,                CIVIL ACTION NO. 2:19-cv-14723-MCA-
          vs                                         LDW

 MERCEDES-BENZ USA. LLC. a                           Document electronically filed
 Delaware Limited Liability Company,
 DAIMLER AG, a foreign corporation.                     STIPULATION TO DISMISS WITH
                                                                 PREJUDICE
                           Defendants.


           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Plaintiff Leika Dumond and

 Defendants Mercedes-Benz USA. LLC and Daimler AG (collectively, “the parties”) hereby

 stipulate, by and through the parties’ undersigned counsel, that Plaintiffs individual claims shall




010-8964-4209/1/AMERICAS
Case 2:19-cv-1472
Case 2:19-cv-14723-MCA-LDW Document 31
                 3-MCA-LDW Document 32 Red
                                       Filed 01/24/20
                                             01/28/20 Page
                                                      Page 22 of
                                                              of 22 PageD:
                                                                    PageID: 451
                                                                            453




 be dismissed with prejudice. with each party to bear its own fees and costs. This stipulation

  shall be without prejudice to the claims of the putative class members.

          DATED this 24th day of January, 2020.


  SIMMONS HANLY CONROY. LLC                             KING & SPALDING LLP

 By: ;s/ Mitchell Mark Breit                            By: /si Eric Francis Gladbach
 Mitchell Mark Breit                                    Eric Francis Gladbach
 Attorneys for Plaintiff                                Attorneys for Defendant Mercedes-Benz
                                                        USA. LLC




                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 24, 2020, 1 electronically filed the foregoing document
using the CM/ECF system which will send notification of such filing to the e-mail addresses
registered in the CMJECF system, as denoted on the Electronic Mail Notice List.


                                              /./   Mitchell Al. Breit




                                   ijjIto                           Eb




QO-8954-42O9//AMERlCAS
